Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 16 February 2022, to the Original Application, filed 24 November 2020.

2. 	Claims 1-19 are pending.  Claims 1, 10, and 19 are independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claims 1-2, 6-7, 10-11, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar (U.S. Publication 2012/0210203 A1) in view of Krishnamurthy (U.S. Publication 2017/0364587 A1) and Sankarasubramaniam (U.S. Publication 2012/0056901 A1).
As per independent claim 1, Kandekar teaches a method for summarizing content of an electronic device (See Kandekar, Abstract), the method comprising:
displaying a first portion of the content on a display (See Kandekar, Figure 2, and paragraph 0028, describing displaying a portion of content to a user via a display device);
receiving a first touch input, while the first portion of the content is being displayed (See Kandekar, Figure 3, element 300, and paragraphs 0028-0031, describing receiving user input commands to generate a content summary);
determining a position where the first touch input is received on the display (See Kandekar, paragraph 0031 and Abstract, describing identification of a selected position within a media item residing on an electronic device display);
identifying a second portion of the content different from the first portion of the content, based on the determined position on the display (See Kandekar, Figure 3, element 302, and paragraph 0033, describing the determination of other various positions on the device display to initiate generation of content summaries);
obtaining summarization information related to the second portion of the content… (See Kandekar, Figure 3, element 302, and paragraph 0033, describing generating content summaries of various portions of content based on the position indicated by the user on the display device);
displaying the summarization information along with the first portion of the content on the display (See Kandekar, Figure 3, element 304, and paragraph 0049, describing display of the content summary).
While Kandekar teaches dynamically generating content summaries by applying automated techniques, such as, but not limited to, semantic analysis, natural language processing and automatic summary generation (See Kandekar, paragraph 0033), Kandekar does not teach expressly:
… obtaining summarization information related to the second portion of the content, by an AI (Artificial Intelligence) model;
however, Krishnamurthy teaches this limitation (See Krishnamurthy, paragraph 0045, describing automated summarization of content using machine learning algorithms operable by building a model from example inputs).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the machine learning model to generate content summaries of Krishnamurthy with the automated content summarization of Kandekar.  The motivation for doing so would have been to quickly and easily provide a summary of the key elements of an input corpus of content, as taught by Krishnamurthy (See Krishnamurthy, paragraph 0002).

Kandekar also does not teach expressly:
receiving a second touch input on the summarization information; and
displaying at least a part of the second portion of the content on the display,
wherein an amount of the at least a part of the second portion of the content is greater than an amount of the summarization information,
however, Sankarasubramaniam teaches these limitations (See Sankarasubramaniam, paragraphs 0056-0057, describing that once a summary is presented/displayed to the user, the user may choose to control and further adapt the summary by initiating a new gesture input.  The new gesture input may indicate a request to expand the displayed summary, as shown in Figure 6B, equating to a second portion of content that is greater than the summarization information displayed to the user).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a second generated content summary of MacArthur with the generation of content summaries of Kandekar.  The motivation for doing so would have been to allow the user to control the amount of summarization information displayed on the display such that it provides the needed amount of detail to fit the user’s needs.  
Therefore, it would have been obvious to combine Sankarasubramaniam with Kandekar for the benefit of allowing the user to control the amount of summarization 
As per dependent claim 2, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam also teach wherein the second portion of the content is identified from among a plurality of different non-displayed portions of the content (See Kandekar, paragraph 0035).
As per dependent claim 6, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam also teach wherein the summarization information is obtained based on a data summarization model generated using a learning algorithm (See Krishnamurthy, paragraph 0045, describing using a learning algorithm to generate content summaries). The motivation to combine Krishnamurthy with Kandekar remains as noted with reference to claim 1 above.
As per dependent claim 7, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam also teach wherein the obtaining of the summarization information comprises: analyzing information of the second portion of the content; extracting main text for a summary sentence based on the analyzed information; and obtaining the summarization information by editing and arranging the extracted text (See Kandekar, paragraph 0035).
As per independent claim 10, Kandekar teaches an electronic device (See Kandekar, Figure 1) comprising:
a display; and a processor… (See Kandekar, Figure 1).
Independent claim 10 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 11, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 15, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 16, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per independent claim 19, Kandekar teaches a non-transitory computer readable recording medium including a program for executing a controlling method of an electronic device… (See Kandekar, Figure 1). 
Independent claim 19 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



4.	Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar (U.S. Publication 2012/0210203 A1) in view of Krishnamurthy (U.S. Publication 2017/0364587 A1) and Sankarasubramaniam (U.S. Publication 2012/0056901 A1), as applied to claims 1 and 10 above, and further in view of MacArthur (U.S. Publication 2015/0347403 A1).
As per dependent claim 3, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam do not teach expressly further comprising: determining a type of the content by analyzing the content; and obtaining the summarization information related to the second portion of the content based on the determined type of the content, however, MacArthur teaches this limitation (See MacArthur, paragraphs 0044-0045, 0051, and Figure 4, describing analyzing the content types to generate content summaries).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the determination of a type of content of MacArthur with the summarization information of Kandekar, Krishnamurthy, and Sankarasubramaniam.  The motivation for doing so would have been to customize a summary by generating multiple types of summarizations depending on the gesture input and the interpreted summarization command, as taught by MacArthur (See MacArthur, paragraph 0051).  Therefore, it would have been obvious to combine MacArthur with Kandekar, Krishnamurthy, and Sankarasubramaniam for the benefit of customizing a summary by generating multiple 
As per dependent claim 4, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam do not teach expressly further comprising: identifying, from among a plurality of different content summarization units, a content summarization unit based on a type of the first touch input, wherein the summarization information is obtained based on the identified content summarization unit, however, MacArthur teaches this limitation (See MacArthur, paragraphs 0051-0052, describing obtaining summarization information based on the type of touch input received by the user).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the summarization information based on the type of received touch input of MacArthur with the summarization information of Kandekar, Krishnamurthy, and Sankarasubramaniam.  The motivation for doing so would have been to customize a summary by generating multiple types of summarizations depending on the gesture input and the interpreted summarization command, as taught by MacArthur (See MacArthur, paragraph 0051).  Therefore, it would have been obvious to combine MacArthur with Kandekar, Krishnamurthy, and Sankarasubramaniam for the benefit of customizing a summary by generating multiple types of summarizations depending on the gesture input and the interpreted summarization command to obtain the invention as specified in claim 4.
As per dependent claim 12, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 12 
As per dependent claim 13, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


5.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar (U.S. Publication 2012/0210203 A1) in view of Krishnamurthy (U.S. Publication 2017/0364587 A1) and Sankarasubramaniam (U.S. Publication 2012/0056901 A1), as applied to claims 1 and 10 above, and further in view of Fan (U.S. Publication 2017/0025096 A1).
As per dependent claim 5, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam do not teach expressly further comprising: scrolling the displayed content, based on receiving input for scrolling while the summarization information is displayed, the summarization information having a content summarization range changed according to the screen scrolling, however, Fan teaches this limitation (See Fan, paragraphs 0008-0009 and 0040, describing changing the amount of summarized content displayed based on the user’s scrolling action).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the content display change based on user scrolling input of Fan with the content 
As per dependent claim 14, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


6.	Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar (U.S. Publication 2012/0210203 A1) in view of Krishnamurthy (U.S. Publication 2017/0364587 A1) and Sankarasubramaniam (U.S. Publication 2012/0056901 A1), as applied to claims 1 and 10 above, and further in view of Shapiro (U.S. Publication 2013/0179949 A1).
As per dependent claim 8, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam do not teach expressly wherein, based on the second portion of the content comprising shopping content for a plurality of products, the summarization information comprises images of the products and text about the products, however, Shapiro teaches this limitation (See Shapiro, Figure 23, and paragraph 0223, describing 
As per dependent claim 17, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 17 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.


7.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar (U.S. Publication 2012/0210203 A1) in view of Krishnamurthy (U.S. Publication 2017/0364587 A1) and Sankarasubramaniam (U.S. Publication 2012/0056901 A1), as applied to claims 1 and 10 above, and further in view of Eskolin (U.S. Publication 2016/0349851 A1).
As per dependent claim 9, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 1 as described above.  Kandekar, Krishnamurthy, and Sankarasubramaniam do not teach expressly wherein the first user input comprises a touch touch input to any of upper, lower, right, and left areas of the display, however, Eskolin teaches this limitation (See Eskolin, paragraphs 0006 and 0028-0029, describing user input may include any one of a left-hand side, right-hand side, top side, bottom side, top-left-hand corner, top-right-hand corner, bottom-left-hand-corner, and bottom-right-hand corner). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the user input dividing the portion of the display screen at any one of a left-hand side, right-hand side, top side, bottom side, top-left-hand corner, top-right-hand corner, bottom-left-hand-corner, and bottom-right-hand corner of Eskolin with the displayed content on a device of Kandekar, Krishnamurthy, and Sankarasubramaniam.  The motivation for doing so would have been to allow the user greater flexibility in where to display additional content on a device with limited screen capacity.  Therefore it would have been obvious to combine Eskolin with Kandekar, Krishnamurthy, and Sankarasubramaniam for the benefit of allowing the user greater flexibility in where to display additional content on a device with limited screen capacity to obtain the invention as specified in claim 9.
As per dependent claim 18, Kandekar, Krishnamurthy, and Sankarasubramaniam teach the limitations of claim 10 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.


8. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

9.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Liu (U.S. Patent 8,527,904 B2) discloses quick data entry for touch screen mobile devices.
	- Polanyi (U.S. Publication 2002/0194230 A1) discloses generating analytic summaries.


11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




13. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176